UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

woeen nnn anaes wana nnn en een n nee - wanna X
CASEY CUNNINGHAM, CHARLES E.
LANCE, STANLEY T. MARCUS, LYDIA
PETTIS, and JOY VERONNEAU, individually
and as representatives of a class of participants
and beneficiaries on behalf of the Cornell
University Retirement Plan for the Employees of
the Endowed Colleges at Ithaca and the Cornell
University Tax Deferred Annuity Plan,

 

Plaintiffs,

-against-

CORNELL UNIVERSITY, THE RETIREMENT
PLAN OVERSIGHT COMMITTEE, MARY G.
OPPERMAN, and CAPFINANCIAL
PARTNERS, LLC d/b/a/ CAPTRUST
FINANCIAL ADVISORS,

Defendants.

pene eee eee --- ---- ----------------------- x

 

 

CASTEL, U.S.D.J.:

16-cv-6525 (PKC)

ORDER

The following situation has arisen regarding the trial schedule in this matter. The

Court had scheduled United States v. Vance Collins and Ramon Ramirez, 1:19-cr-395, for trial

beginning on April 6, 2020. In order to protect public health, and in recognition of the national

emergency declared by the President of the United States on March 13, 2020, the Court has

moved the Collins and Ramirez trial to May 4, 2020. Trial in the above-captioned matter is now

the first back-up trial to Collins and Ramirez on May 4, 2020 at 10:00am.

The Court will apprise the parties of further developments.

SO ORDERED.

 
P. Kevin Castel
United States District Judge

Dated: New York, New York
March 16, 2020

 
